UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-6845


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

TERRENCE MOODY,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:06-cr-00074-WDQ-9)


Submitted:   July 29, 2010                  Decided:   August 12, 2010


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terrence Moody, Appellant Pro Se.     Kwame Jangha Manley,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Terrence      Moody    appeals    the    district          court’s       order

denying     his   motion    for    reduction   of    sentence          pursuant       to   18

U.S.C. § 3582(c)(2) (2006).             We have reviewed the record and

find   no    reversible     error.      Accordingly,            we    affirm    for        the

reasons stated by the district court.                     See United States v.

Moody,    No.     1:06-cr-00074-WDQ-9        (D.    Md.    May       21,     2010).        We

dispense     with    oral    argument     because         the        facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                         2